Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1: A combination of an article of footwear and a pair of pants in the reply on 16 February 2022 is acknowledged.
Claims 1-14 and 18-23 are identified in the reply of 16 February 2022 as reading on the elected group.
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 February 2022.
Accordingly, claims 1-23 are pending.  Claims 15-17 are withdrawn.
Claims 1-14 and 18-23 are being treated on the merits.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 168, 170.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

“first annular flange has a first pull tab" and "first and second pull tabs configured to disconnect" of claim 7 
“locator” and “proximal surface” of the locator of claim 11 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 13, and 20 are objected to because of the following informalities:  
Independent claims 1, 13, and 20 each recite “first annular gasket comprising a flexible substrate”.  It is understood these recitations should each read, instead “first annular gasket comprising a first flexible substrate”.
Claim 18 is objected to because of the following informality: Claim 18 is understood to depend on claim 14 insofar as claim 18 recites “each pant leg” in apparent reference to the two pant legs of claim 14.  Accordingly, Claim 18 is understood to recite “The system of claim 14, wherein the first garment is a…”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the inner liner of the second garment”.  However, claim 2, on which claim 3 depends, does not require an inner liner of the second garment.  Rather, claim 2 requires either the first garment or the second garment to comprise an inner liner.  Accordingly, use of the definite article “the” in reference to the inner liner of line 2 of claim 3 is indefinite insofar as it is not understood how an article meeting claim 2 limitations (i.e. first garment comprises an inner liner) is required to have “the inner liner of the second garment” of claim 3.  For the purpose of applying art, claim 3 is interpreted as if claim 2 reads instead “wherein 
Claim 7 recites “a second pull tab coupled to the second free end” in lines 2-3 of the claim.  Use of the indefinite article “a” appears to require an additional pull tab, in addition to the pull tab required by line 18 of claim 1.  Insofar as the present specification (paragraph 45) recites “one or more pull tabs are provided”, it is a reasonable interpretation of claim 7 that three pull tabs are required (i.e. the pull tab of line 18 of claim 1, the pull tab of line 1 of claim 7, and the pull tab of line 2 of claim 7.  However, paragraph 66 of the present specification recites “each of the first and second annular flanges…can include a pull tab”, suggesting that only two pull tabs are required to meet the limitation; in other words suggesting that the “second pull tab” recited in line 2 of claim 7 is the same pull tab as the pull tab of line 18 of claim 1.
For the purpose of applying art, it is noted that the limitation is met either way insofar as the prior art relied upon in addressing claim 7 below comprises two pull tabs coupled to a second annular flange, as set forth in 35 USC 103 rejection of claim 7 below.

Claim 10 recites “wherein the fastener system does not include a slider or any mechanism configured to mate the at least one continuous rib with the at least one continuous groove”.  However, it is understood from claim 1, upon which claim 10 depends, requires a mechanism configured to mate the at least one continuous rib with the at least one continuous groove insofar as claim 1 requires “the at least one continuous groove is configured to receive the at least one continuous rib to form a waterproof interference fit”.  It is therefore not understood what the limitation “any mechanism” is referring to.  It also is not understood from claim 1 or the present specification how the “waterproof interference fit” of claim 1 can be achieved without at least one element sliding past another, particularly in view of the present specification’s teaching that (paragraph 68) “At step two, the sealed first and second annular flanges 126, 128 are rotated distally about the flexible sections 130, 132 to snap into the locking space 160 between the tab 164 and the first annular gasket 116”.  Step two as described in paragraph 68 and depicted in the present Figs. 3 and 4 suggest that article of claim 1 requires a slider configured to mate the at least one continuous rib with the at least one continuous groove insofar as the free end 117 of the first annular gasket is understood to slide into locking space 160 via distal rotation of flanges 126 and 128.  It is acknowledged that the present specification (paragraph 46) asserts “the gaskets of the present fastener system are sealed by the application of pressure, not by a slider”; however, in the absence of an explicit definition of what is and, crucially, what is not a slider, the claim itself remains indefinite insofar as one of ordinary skill in the art would not understand its metes and bounds.
For the purpose of applying art, Claim 10 is interpreted as if it reads instead: “wherein the fastener system is configured to mate the at least one continuous rib with the at least one continuous groove such that the gaskets of the fastener system are sealed by the application of pressure” insofar as paragraph 46 of the present specification reads “the gaskets of the present fastener system are sealed by the application of pressure, not by a slider”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8, 10, 12-13, 20-21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Manning, GB 2,304,026A].

Regarding claim 1:
Manning teaches (Figs. 1-4):
An article comprising: 
a first garment (“pair of trousers” (Abstract) of which “trouser leg 12” (bottom of page 1) is a portion) ), 
a second garment (“boot 10” (bottom of page 1)); 
a waterproof fastener system (“waterproof seal”; Abstract) configured to join the first garment to the second garment (Figures 1-4),
wherein the waterproof fastener system comprises: 
a first annular gasket (elements 12 and 17; i.e. “trouser leg 12” (bottom of page 1) and “rib 17” (top of page 2)) (insofar as a gasket is “a material (such as rubber) or a part (such as an O-ring) used to make a joint fluid-tight” (Merriam-Webster Dictionary 1st definition, accessed at www.merriam-webster.com/dictionary/gasket on 2 March 2022), the combined elements 12 and 17 are a gasket in that they are a part of the trouser used to make a joint fluid-tight)
coupled to the first garment (insofar as the trouser leg is a portion of the trouser, it is coupled to the rest of the trouser, as is the rib), the first annular gasket comprising a first flexible (“component parts…made from…flexible materials” (top of page 1)) substrate (see annotated Fig. 4-a below) and at least one continuous groove (see annotated Fig. 4-a below), wherein the at least one continuous groove projects radially (see annotated Fig. 4-a below) into the first flexible substrate such that an engagement direction (see annotated Fig. 4-a below) of the at least one continuous groove is oriented perpendicular to a longitudinal direction (see annotated Fig. 4-a below) of the first garment, and 
a second annular gasket (elements 15 and 16; i.e. “two flip up tabs 15 and…outer flip up collar 16” (bottom of page 1))
(insofar as a gasket is “a material (such as rubber) or a part (such as an O-ring) used to make a joint fluid-tight” (Merriam-Webster Dictionary 1st definition, accessed at www.merriam-webster.com/dictionary/gasket on 2 March 2022), the combined elements 15 and 16 are a gasket in that they are a part of the trouser used to make a joint fluid-tight)
coupled to the second garment (insofar as elements 15 and 16 are part of the boot, they are coupled thereto), the second annular gasket comprising a second flexible substrate (see annotated Fig. 4-a below) and at least one continuous rib (see annotated Fig. 4-a below), 
wherein the at least one continuous rib projects radially from the second flexible (“component parts…made from…flexible materials” (top of page 1)) substrate (see annotated Fig. 4-a below) such that an engagement direction (see annotated Fig. 4-a below)  of the at least one continuous rib is oriented perpendicular to a longitudinal direction (see annotated Fig. 4-a below) of the second garment, 
wherein the at least one continuous groove is configured to receive the at least one continuous rib (“outer portion 16…engages the rib” (Abstract)) to form a waterproof interference fit (insofar as the engagement between the two parts is such that an external dimension of one part is similar to (no more than +/- 5%, or no more than +/- 10%) an internal dimension of the part into which it engages (per paragraph 41 of the present specification, it is an interference fit), 

wherein the second annular gasket comprises a pull tab (one of the “pull tabs 15”; see also annotated Fig. 4-a below) extending from a portion thereof, the pull tab being configured to decouple the first and second annular gaskets when a pull force is applied (“pull the outer collar 16 down using the tabs as 15 as shown in fig. 2 and then pull to remove the trouser leg 12 from the collar 14 as shown in fig. 1” (middle of page 2)).



    PNG
    media_image1.png
    722
    880
    media_image1.png
    Greyscale


Regarding claim 5:
Manning teaches the article of claim 1 wherein the first annular gasket comprises a first annular flange (see annotated Fig. 4-b below) coupled (coupled in the sense that they are part of the same garment) thereto by a first flexible section (see annotated Fig. 4-b below), the first annular flange extending from the first flexible section to a first free end (see annotated Fig. 4-b below; such end is free when the pant is separated from the boot), and the second annular gasket comprises a second annular flange (see annotated Fig. 4-b below) coupled (coupled in the sense that they are part of the same garment) thereto by a second flexible section (see annotated Fig. 4-b below), the second annular flange extending from the second flexible section to a second free end (see annotated Fig. 4-b below), wherein the at least one continuous groove is positioned on the first annular flange and the at least one continuous rib is positioned on the second annular flange (such positioning can be seen in Fig. 4-b below wherein the at least one continuous groove and the at least one continuous rib, first presented above in addressing claim 1, are again identified as they were in Fig. 4-a above).

    PNG
    media_image2.png
    722
    880
    media_image2.png
    Greyscale




Regarding claim 6:
Manning teaches the article of claim 5, as set forth above.
Manning further teaches wherein the first annular gasket comprises a tab (see annotated Fig. 4 -c below) extending from a lateral surface (see annotated Fig. 4 -c below) thereof, the tab and the lateral surface of the first annular gasket forming a locking space (see annotated Fig. 4 -c below) therebetween, wherein in an engaged configuration in which the at least one continuous rib is received within the at least one continuous groove to seal the first and second annular flanges, the locking space is configured to receive an end portion (see annotated Fig. 4 -c below) of the sealed first and second annular flanges.

    PNG
    media_image3.png
    722
    880
    media_image3.png
    Greyscale


Regarding claim 8:
Manning teaches the article of claim 1 wherein at least a portion of the first and second garments comprises at least one of waterproof materials, waterproof breathable materials, thermally protective waterproof breathable materials or materials that provide protection against chemical and/or biological threats.
(Manning teaches a “waterproof seal” (Abstract); Claim 2; insofar as first and second garment material participate in said seal, at least a portion of the first and second garments comprises a waterproof material) 

Regarding claim 10 (as best understood):
Manning teaches the article of claim 1 wherein the fastener system does not include a slider or any mechanism configured to mate the at least one continuous rib with the at least one continuous groove around a circumference of the at least one continuous rib and/or at least one continuous groove
(the fastening of the fastener system of Manning is sealed by the application of pressure insofar as it provides a “tight elasticated snap fit” (page 2, middle of page))

Regarding claim 12:
Manning teaches the article of claim 1, wherein the first and second annular gaskets are configured such that the at least one continuous rib is received in the at least one continuous groove via an applied radial force (“presses the leg portions against the inner portion of the collar”; claim 5 of Manning), wherein the applied radial force is perpendicular to a tensile force applied to the waterproof fastener system by the first garment and the second garment during use (the tensile force being the downward force subjected on the boot by gravity, away from the seal, when in use and the wearer lifts his foot off the ground)

Regarding claim 13:
Manning teaches A system comprising: a first garment, a second garment, and a waterproof fastener system configured to join the first garment to the second garment, wherein the waterproof fastener system comprises: a first annular gasket coupled to the first garment, the first annular gasket comprising a flexible substrate and at least one continuous groove, wherein the at least one continuous groove projects radially into the first flexible substrate such that an engagement direction of the at least one continuous groove is oriented perpendicular to a longitudinal direction of the first garment; and a second annular gasket coupled to the second garment, the second annular gasket comprising a second flexible substrate and at least one continuous rib, wherein the at least one continuous rib projects radially from the second flexible substrate such that an engagement direction of the at least one continuous rib is oriented perpendicular to a longitudinal direction of the second garment, wherein the at least one continuous groove is configured to receive the at least one continuous rib to form a waterproof interference fit, wherein the second annular gasket comprises a pull tab extending from a portion thereof, the pull tab being configured to decouple the first and second annular gaskets when a pull force is applied.
(insofar as Manning teaches the article of claim 1, and the only difference between claim 1 and claim 13 is “an article comprising” vs. “a system comprising”, Manning teaches the limitations insofar as the article of claim 1 is a system)



Regarding claim 20:
Manning teaches An article comprising: a first garment, a second garment, and a waterproof fastener system configured to join the first garment to the second garment, wherein the waterproof fastener system comprises: a first annular gasket coupled to the first garment, the first annular gasket comprising a flexible substrate and at least one continuous groove, wherein the at least one continuous groove projects radially into the first flexible substrate such that an engagement direction of the at least one continuous groove is oriented perpendicular to a longitudinal direction of the first garment; and a second annular gasket coupled to the second garment, the second annular gasket comprising a second flexible substrate and at least one continuous rib, wherein the at least one continuous rib projects radially from the second garment such that an engagement direction of the at least one continuous rib is oriented perpendicular to a longitudinal direction of the second garment, wherein the at least one continuous groove is configured to receive the at least one continuous rib to form a waterproof interference fit.
(It is noted herein that claim 20 very nearly requires all the limitations of claim 1; the only, slight difference in limitations that claim 20 requires is that claim 20 requires “the at least one continuous rib projects radially from the second garment”, while claim 1 requires “the at least one continuous rib projects radially from the second flexible substrate”.  However, because the second flexible substrate is part of the second garment, the limitation is met insofar as the at least one continuous rib projects radially from the second garment and from the second flexible substrate.)

Regarding claim 21:
Manning teaches the article of claim 20, wherein the first and second annular gaskets are welded to form a permanent seal insofar as the article of Manning is capable of being welded via connection of the boot and pant and securement of the tabs 15.  The weld is permanent when assembled and if desired by a wearer insofar as one can keep the parts assembled in such state indefinitely if so desired.
(Herein “weld” is construed as “to unite or reunite closely or intimately” (2nd definition of transitive verb accessed at www.merriam-webster.com/dictionary/weld on 2 March 2022).)

Regarding claim 23:
Manning teaches the article of claim 20, wherein the first and second annular gaskets are configured such that the at least one continuous rib is received in the at least one continuous groove via an applied radial force, wherein the applied radial force is perpendicular to a tensile force applied to the waterproof fastener system by the first garment and the second garment during use.
(It is noted herein that the claim language of claim 23 is identical to the claim language of claim 12, excepting the substitution of “article of claim 20” for “article of claim 1”.  Insofar as Manning teaches the article of claims 1, 12, and 20, Manning also teaches the article of claim 23; see also addressing of claim 20 above.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Regarding claims 2-4: Claims 2, 3 (as best understood), and 4 are rejected under 35 U.S.C. 103 as being unpatentable over [Manning, GB 2,304,026A] in view of [Aldridge, US 5,090,057].

Manning teaches the article of claim 1, as set forth above.  Manning does not expressly teach:
wherein one of the first garment or the second garment comprises an inner liner and an outer portion
wherein the second annular gasket is coupled to the inner liner of the second garment
wherein the outer portion is configured to cover and extend past the waterproof fastener system when the first and second annular gaskets are engaged

However, Aldridge teaches a waterproof boot-pant combination wherein the first garment (“pant 12”; col. 3 line 65) comprises an inner liner (“thermal layer 15”; col. 4 line 67) and an outer portion (“outer layer 13”; col. 4 line 5) wherein an annular gasket (“first portion 14 of the connecting means 16”; col. 4 lines 10-11) of the first garment is coupled to the inner liner of the first garment (insofar as gasket 14 and liner 15 are each part of the second garment, gasket 14 is coupled to liner 15) and wherein the outer portion is configured to cover and extend past (as in Fig. 1A and 1B; see also “pant to drape down over the boot”; col. 2 line 52) a waterproof fastener system (“connecting means 16”; col. 4 line 9) when two annular (i.e. “first portion 14” and “second portion 24”; col. 4 lines 14-15) gaskets are engaged. 
Aldridge further teaches the configuration “substantially reduce the intrusion of water into the boots, yet permit removal of the boots from the pant for periodic cleaning and for replacement or repair of a damaged boot or pant, thereby providing…better protection for firefighters” (col. 1 lines 62-68).  Aldridge further teaches, specifically, the outer portion’s covering and extending past the fastener system “allow the firefighter to stretch, bend and crouch without danger of disconnecting the first and second portions of the connecting means” (col. 2 lines 22-24).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of Manning such that the first garment comprises an inner liner and an outer portion as in Aldridge, such that the first annular gasket is coupled to the inner liner of the second garment, also as in Aldridge, in order to create an article appropriate for use by firefighters, as suggested by Aldridge (col. 1 lines 62-68), particularly in view of extrinsic reference [Fields, US 5,219,367]; see col. 1 lines 15-19 teaching that an outer layer and a thermal layer such as those disclosed by Aldridge are appropriate and common for firefighters’ pants.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have further modified the article such that the outer portion is configured to cover and extend past the waterproof fastener system when the first and second annular gaskets are engaged, also as in Aldridge, in order to allow the firefighter to stretch, bend and crouch without danger of disconnecting the first and second portions of the connecting means, as taught by Aldridge (col. 2 lines 22-24).

Claim 7, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over [Manning, GB 2,304,026A] in view of [Baptista, US 4,542,597].
Manning teaches the article of claim 5, as set forth above.  Manning further teaches the second annular flange has a second pull tab (i.e. the other of “pull tabs 15”) coupled to the first free end (insofar as they are part of the same garment, they are coupled).
Manning further teaches the second  pull tab configured to disconnect the first and second annular flanges upon application of outwardly opposing forces.
(“To remove the trousers 12 from the boot 10 and collar 14 pull the outer collar down 16 using the tabs 15 as shown in fig. 2” (middle of page 2); insofar as each of the tabs 15 is configured to be pulled in an outward direction from the boot when transforming from the configuration shown in Fig. 3 to the configuration shown in Fig. 2, the second pull tab is so configured)
	Manning does not expressly teach the first annular flange has a second pull tab coupled to the first free end, the first pull tab configured to disconnect the first and second annular flanges upon application of outwardly opposing forces.
	However, Baptista teaches (Fig. 5) a first garment (“leg insulator 10A”; col. 2 line 31), a second garment (“boot 32”; col. 2 line 35), and a seal (“inner mid seal 46”; col. 2 line 33) therebetween wherein a first annular flange (“outer cloth tube 16”; col. 2 line 31) of the first garment comprises a pull tab (“pull tabs 48”; col. 2 line 36).  The pull tab of Baptista is capable of providing an upward force against the shoe (i.e. an outwardly opposing force, outward to and opposing the force due to gravity on the boot) insofar as Baptista expressly states its “use in positioning the inner mid seal 46 to engaged…boot…and sealingly fit between the boot and tube 14” (col. 2 lines 39-41); see also: “pull taps 48 are pulled until the inner mid seal engages the top edge 52 of the boot 32”; col. 2 lines 67-68)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first annular flange of Manning to comprise the pull tabs of Baptista wherein the pull tabs are capable of providing an outwardly opposing force, as in Baptista, in order to yield the predictable result of a convenient means for pulling up on the first garment for the purpose of simplifying and rendering more convenient the separation of the pant from the boot, particularly in view of Manning’s teaching that removal “of the trousers 12 from the boot 10” is achieved by “pull to remove the trouser leg 12” (page 2, middle of page).
In adopting this modification, one would arrive at the first annular flange has a first pull tab coupled to the first free end, the first pull tab configured to disconnect the first and second annular flanges upon application of outwardly opposing forces
(the first pull tab of the modified garment would be coupled to the first free end insofar as they are parts of the same modified garment; the first pull tab would be configured to disconnect the flanges by pulling up on the pull tab, away from the boot, after disconnection of elements 15 of the modified garment)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over [Manning, GB 2,304,026A] in view of [Barrett, US 2007/0082165].
Manning teaches the article of claim 1, as set forth above.  Manning does not expressly teach wherein the first and the second garments comprise waterproof breathable laminates.
However, Barrett teaches waterproof breathable laminates (paragraph 3) for “garments…shoes” (paragraph 1) and that they are “known in the art” (paragraph 3).  Barrett further teaches such materials “and garments made therefrom are well known in the art. Such garments combine waterproofness with breathability, whereby water vapour generated by the wearer is able to pass out through the garment thereby making the garment comfortable to wear” (paragraph 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified each of the first and second garments of Manning to comprise the waterproof breathable laminates of Barrett in order to preserve the waterproofness of the garments while also permitting water vapor generated by the wearer to pass out through the garments, thereby making them comfortable to wear, as taught by Barrett (paragraph 2).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over [Manning, GB 2,304,026A] in view of [Thompson, US 2016/0198782].
Manning teaches the article of claim 1, as set forth above.  Manning does not expressly teach wherein the first annular gasket comprises a locator including a proximal surface, the locator positioned on the first annular gasket such that when a distal end of the second annular gasket abuts the proximal surface, the at least one continuous rib and the at least one continuous groove are aligned.
However, Thompson teaches (Fig. 1) a locator (“connector 14”; paragraph 46) for a first annular gasket (“connection member 10” of “glove 6”; paragraph 46) comprising a proximal surface, the locator positioned on the first annular gasket such that when a distal end of a second annular gasket (“connection member 8” of “first garment 4”, first garment being a jacket or shirt having a sleeve; paragraph 46), the glove and the jacket or shirt are aligned via connection with complementary locator 12 of the sleeve.  Thompson further teaches locators “12, 14 are aligned to enable and facilitate a connection between garments such that both garments are substantially aligned along a longitudinal axis L of the garments”; paragraph 46.  
(12 and 14 are locators in the sense that they assist the wearer in locating the two garments relative to each other properly; see the next paragraph of this correspondence.)
Thompson further teaches “a glove may only be provided and axially oriented with respect to a sleeve in a preferred or correct arrangement, for example. Such embodiments provide a magnetic resistance if and when a glove is to be connected to a sleeve backwards, or on the wrong arm, for example. Such resistance indicates to a user that the positioning and alignment of the glove is incorrect, and the glove is only “accepted” by the sleeve when provided in the proper position and/or alignment”; paragraph 56.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of Manning to comprise the locator including a proximal surface, the locator positioned on the first annular gasket such that when a distal end of the second annular gasket abuts the proximal surface, the garments are aligned of Thompson in order to establish and facilitate a preferred orientation of the two garments (in the present case, a boot and a pant) as taught by Thompson (paragraphs 46 and 56).  In adopting the modification taught by Thompson, one would arrive at the claimed limitation such that when a distal end of the second annular gasket abuts the proximal surface, the at least one continuous rib and the at least one continuous groove are aligned because one of ordinary skill in the art would identify such alignment as a preferred orientation of the two garments in order to achieve the waterproof nature of the joint of the modified garment.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over [Manning, GB 2,304,026A].
Manning teaches the system of claim 13, as set forth above.
Manning does not expressly teach wherein the first garment is an article of footwear and the second garment is a pair of pants including two pant legs.
Rather, Manning teaches the first garment is a pair of pants including two pant legs (Abstract), while the second garment is an article of footwear, a boot (page 1, middle of the page).
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the system of Manning such that the parts were reversed (i.e. such that the first garment is a pair of pants including two pant legs and the second garment is a boot article of footwear).  Such a modification is a mere reversal of the essential working parts of a device and involves only routine skill in the art for the purpose of providing a waterproof seal.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over [Manning, GB 2,304,026A] in view of [Smith, US 6,651,257] and [Aldridge, US 5,090,057].
Manning teaches the system of claim 13, as set forth above, and wherein the first garment is a boot (see above rejection of claim 14).
Thus the modified Manning as presented in above addressing of claim 14 teaches all the claimed limitations except:
wherein the boot comprises a gaiter, and wherein each pant leg includes an inner liner and an outer shell
wherein the gaiter is coupled to the first annular gasket and the inner liner is coupled to the second annular gasket

However, Smith teaches (Fig. 1C) a “pant leg 34” and “boot…32” (col. 5 lines 35-39) combination wherein the boot further comprises a gaiter (“gaiter 24”; col. 5 line 37).  Smith further teaches the gaiter affords “barrier protection” to a “boot” (col. 5 line 14) and lists several “harmful or annoying agents” that the gaiter protects against: “rocks, sand, dirt, thistles” (col. 3 lines 42-43).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Manning such that the boot comprises the gaiter of Smith in order to afford protection to the boot from rocks, sand, dirt, and thistles, as taught by Smith (col. 3 lines 42-43 and col. 5 line 14).
Insofar as the boot of the modified garment comprises the gaiter, the gaiter is coupled to the first annular gasket of the boot insofar as the gaiter and the first annular gasket are both components of the same boot.

Aldridge teaches a waterproof boot-pant combination wherein the pant (“pant 12”; col. 3 line 65) comprises an inner liner (“thermal layer 15”; col. 4 line 67) and an outer portion (“outer layer 13”; col. 4 line 5) wherein an annular gasket (“first portion 14 of the connecting means 16”; col. 4 lines 10-11) of the pant is coupled to the inner liner of the pant (insofar as gasket 14 and liner 15 are each part of the second garment, gasket 14 is coupled to liner 15) 
Aldridge further teaches the configuration “substantially reduce the intrusion of water into the boots, yet permit removal of the boots from the pant for periodic cleaning and for replacement or repair of a damaged boot or pant, thereby providing…better protection for firefighters” (col. 1 lines 62-68).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Manning such that each pant leg includes an inner liner and an outer portion as in Aldridge, such that the second annular gasket is coupled to the inner liner of each pant leg, also as in Aldridge, in order to create an article appropriate for use by firefighters, as suggested by Aldridge (col. 1 lines 62-68), particularly in view of extrinsic reference [Fields, US 5,219,367]; see col. 1 lines 15-19 teaching that an outer layer and a thermal layer such as those disclosed by Aldridge are appropriate and common for firefighters’ pants.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over [Manning, GB 2,304,026A] in view of [Mordecai, US 7,908,767].
Manning teaches the article of claim 21, as set forth above.
Manning does not expressly teach wherein the first and second annular gaskets are one of thermally or ultrasonically welded.
However, Mordecai teaches (col. 6 line 32) ultrasonic welding as an appropriate means of attachment of a “flange 130” to boot “upper 120” (col. 6 lines 24-26) wherein the flange is “for forming a vapor/liquid tight seal with trousers” (Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of Manning such that the collar 16 of the first gasket is ultrasonically welded to the boot and that the rib 17 of the second gasket ultrasonically welded to the pant leg because ultrasonic welding taught by Mordecai is a known technique to attach flange-type elements that participate in liquid-tight seals between boot-and-pant combinations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 [Barditch, US 4,558,467] teaches gastight seals for rubber suits comprising at least one groove and at least one rib.
[Swain, US 5,351,369] teaches an interference fit for a moisture-resistant fastener.
[Bradford, US 7,225,470] teaches a protective boots and pants combination.
[Meager, US 2008/0124008] teaches fastening systems comprising at least one groove and at least one rib.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         
/KATHARINE G KANE/               Primary Examiner, Art Unit 3732